  Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 1 of 23




                 MDL 1570 PLAINTIFFS' EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs' Executive Committee for Personal                   Plaintiffs' Executive Committee for
             Injury and Death Claims                                      Commercial Claims
 Ronald L. Motley,(1944-2013)                               Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs     Sean Carter, Co-Chair
 MOTLEY RICE LLC                                            COZEN O'CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O'CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC


                                                    May 3, 2019

                               REDACTED LETTER FOR ECF FILING

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        Re:      In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570(GBD)(SN)
                 This document relates to: All Actions

                       LETTER OPPOSITION TO MOTION
               FOR PROTECTIVE ORDER AND REPLY TO OPPOSITION
             TO COMPEL DEPOSITION OF AKRAM MOHAMED ALZAMARI

Dear Judge Netburn:

        Plaintiffs respectfully submit their Opposition to the Motion of Akram Alzamari for a
Protective Order, which also constitutes a Reply to the newly raised assertions in Mr. Alzamari's
Opposition to the PECs' Motion to Compel his Deposition, together with the Supplemental
Declaration of Andrew Maloney, Esq, attached as Exhibit 1. Despite the complaints of Mr.
Alzamari's counsel, their filing now makes clear for the first time (after more than seven months
of excuses, delays, and false promises) that Mr. Alzamari refuses to testify at his deposition, and
that this Court must order him to appear.

        1. Mr. Alzamari's Motion for Protective Order Should Be Denied.

        Plaintiffs are entitled to an oral deposition of Mr. Alzamari, a percipient witness to
interactions among two 9/11 hijackers and Fahad al Thumairy, who is a main subject ofthe
  ending urisdictional discovery authorized by this Court.
   Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 2 of 23

 May 3, 2019
 Page 2




       Plaintiffs may depose Mr. Alzamari regarding these and other related facts from various
FBI reports, additional sources, and Plaintiffs' own investigation, and obtain his knowledge
relevant to the jurisdictional inquiry. Not only is the testimony important to establish the facts
showing the interrelationships among Thumairy, the hijackers and others involved in assisting
them, but it is significant to the issue of Thumairy's credibility, because he testified before the
9/11 Commission, in the presence of senior Saudi intelligence officials, that he did not know
Hazmi and Mihdhar.

        While the PEC's subpoena to secure sworn testimony follows the ordinary oral
deposition procedure contemplated by the Federal Rules of Civil Procedure, Mr. Alzamari's
motion for a protective order — asking that his deposition be conducted by written questions — is
untimely, not in good faith, contrary to the Federal Rules and the Local Rules, and without any
legal support.

        After the PECs served Mr. Alzamari with a subpoena in September 2018, Mr. Alzamari
never filed a motion to quash, but instead requested a series of postponements for various
reasons, coupled with promises that a date for an oral deposition would ultimately be provided.
In fact, as late as March 2019, Mr. Alzamari's counsel continued to promise to "check on dates"
and even indicated a preference to proceed with the deposition in New York. Supplemental
Declaration of Andrew J. Maloney, Esq.("Maloney Supp. Decl."), ¶ 5. The first indication of
any formal opposition came in Mr. Alzamari's protective order application. Maloney Supp.
Decl, ¶ 7.

        Because Mr. Alzamari delayed more than seven months to even suggest he opposed the
subpoena, the Court should deny his application as untimely. Fed. R. Civ. P. 45(d)(3)(requiring
a "timely" motion to quash or modify a subpoena);see City ofNew York v. Golden Feather
Smoke Shop, Inc., 2009 WL 10705762 *2(E.D.N.Y. 2009)("Although `[t]he decision of whether
to quash or modify a subpoena is within the district court's discretion,'..., it is well settled in the
Second Circuit that for a motion to quash a subpoena to be 'timely,' it 'must be made prior to the
return date of the subpoena."). District courts have considered untimely applications only in
circumstances not present or alleged herein—for example, where a subpoena is overbroad and
exceeds the bounds of fair discovery. United States v. Int'l Bus. Machines Corp., 70 F.R.D. 700,
701 (S.D.N.Y. 1975)(motion for protective order denied as untimely when "first motion was
dated more than two months after the return date ofthe subpoena and weeks after [the witness]
produced documents subject to the subpoena."); Grigsby & Assocs., Inc. v. Rice Derivative
Holdings, L.P., 2001 WL 1135620, at *4(S.D.N.Y. Sept. 26, 2001)(in granting motion to
compel subpoena seeking sensitive commercial information duplicative of other discovery,
noting that "the only authority in our circuit" on the issue oftimeliness and motions to quash
"notes that when the court finds a combination of circumstances such as an overbroad subpoena
   Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 3 of 23

 May 3, 2019
 Page 3


 that exceeds the bounds offair discovery, a non-party acting in good faith, and communication
 between the parties, overlooking the issue oftimeliness is appropriate.").

         Plaintiffs are generally entitled to select their preferred discovery method from among
 those authorized under the Federal Rules. Those Rules provide for the taking of discovery,
 including by oral depositions,"regarding any nonprivileged matter that is relevant to any party's
 claim ... and proportional to the needs ofthe case" and that the information sought "need not be
 admissible" to be discoverable. Fed. R. Civ. P. 26(b)(1). Moreover,the Rules generally do not
 place any initial burden on parties to justify their deposition and discovery requests, including
 deposition demands. E.g., Fed. R. Civ. P. 30(a)(1)("A party may, by oral questions, depose any
 person ... without leave of court.")(emphasis added); contrast Fed. R. Civ. P. 26(c)(permitting
 courts to issue a protective order upon "good cause" by the party opposing discovery) and Fed.
 R. Civ. P. 45(c)(setting out the standards for protecting a person subject to a subpoena, including
 subsection (c), which indicates when a subpoena is to be quashed or modified).

          For a number of well-considered reasons, oral depositions as a means of obtaining
 discoverable information are clearly favored over written questions. Mill—Run Tours, Inc. v.
 Khashoggi, 124 F.R.D. 547, 549-50(S.D.N.Y.1989)(listing "several reasons why oral
 depositions should not be routinely replaced by written questions," including the need for follow-
 up, observation of a prospective witness's demeanor, and avoidance of receiving pre-prepared
 answers so carefully tailored that they are likely to generate additional discovery disputes); see
 also In re Subpoena Issued to Dennis Freeman,350 F.3d 65,69 n.2(2d Cir. 2003)("District
 courts have...typically treated oral depositions as a means of obtaining discoverable information
 that is preferable to written interrogatories.")(citing Mill Run, 124 F.R.D. at 549-50); Greenberg
 v. Safe Lighting Incorporated, Inertia Switch Division, 24 F.R.D. 410,411 (S.D.N.Y. 1959)
("Experience has made it abundantly clear that the advantages of oral examination far outweigh
 the advantages of written interrogatories in carrying out the deposition procedures in aid of
 discovery under the [Federal R]ules [of Civil Procedure]."); National Life Ins. Co. v. Hartford
 Acc. and Indem. Co., 615 F.2d 595,600 n. 5 (3d Cir.1980)("[T]here are strong reasons why a
 party will select to proceed by oral deposition rather than alternate means, most significantly the
 spontaneity of the responses."); see also S.D.N.Y. Loc. Civ. R. 33.3(b)(written interrogatories
"may only be served...if they are a more practical method of obtaining the information sought
 than a request for production or a deposition.")(emphasis added).

         The cases Mr. Alzamari cites about written questions involve two distinguishable
 situations. First, they rely on cases involving notices of an oral deposition of a defendant
 corporation's senior executive, when that executive submits an affidavit that denies personal
 knowledge ofthe relevant events. In that circumstance, courts have held that written questions
 may be appropriate initially to establish whether plaintiff has sufficient grounds to conduct a later
 deposition. Consol. Rail Corp. v. Primary Indus. Corp., No. 92 CIV.4927(PNL), 1993 WL
 364471, at *1 (S.D.N.Y. Sept. 10, 1993)("permitting unfettered discovery of corporate
 executives would threaten disruption of their business and could serve as a potent tool for
 harassment in litigation."); Colonial Capital Co. v. General Motors Corp., 29 F.R.D. 514
(D.Conn. 1961)(allowing two members of Board of Directors, who both provided sworn
 statements that they lacked personal knowledge of the relevant matters, to proceed first upon
 written questions).
   Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 4 of 23

May 3, 2019
Page 4


         Second, Mr. Alzamari cites a group of outdated maritime decisions—from before the
 advent of modern jet aircraft travel and under earlier versions ofthe Court's rules—which allow
 written questions in lieu of forcing an overseas witness to appear for deposition in the United
 States because such travel would be "unusually and seriously burdensome." Hyam v. American
Export Lines, 213 F.2d 221, 223(2d Cir. 1954)(court found travel from Bombay to New York
 was too inconvenient to warrant oral deposition); Wheeler v. West India S.S. Co., 11 F.R.D. 396
(S.D.N.Y. 1951)(cost of travel to did not justify oral depositions of three witnesses in France
 when the issues could be handled by written questions). But this matter involves complex,
sharply contested fact issues, Mr. Alzamari is not overseas, and the subpoena properly compelled
 his appearance a short distance from his home in San Diego.1

        Mr. Alzamari's untimely motion for a protective order must be denied because Plaintiffs'
efforts to depose Mr. Alzamari are authorized under the rules; the subpoena was duly served; Mr.
Alzamari delayed his deposition for seven months; he never moved to quash his subpoena, and
he presents no proper argument to avoid his oral deposition.'

        2. Clarifications to Factual Assertions of Mr. Alzamari's Counsel

       Additionally, given the assertions of Mr. Alzamari's counsel, Plaintiffs briefly offer the
following five clarifications.

       First, Mr. Alzamari's attorneys state that Plaintiffs "indicated that proceeding by way of
a declaration was a possibility." Alzamari Letter-Opposition Dated April 30,2019("Alzamari
Opp."), p.2. That is inaccurate. Although Mr. Alzamari's counsel proposed that a declaration
from the witness might suffice, plaintiffs never suggested that they would be satisfied with a
written declaration. Maloney Supp. Decl., ¶ 5.

        Second, it was only after Ms. Moore expressed concerns about Mr. Alzamari's prior
statements that Plaintiffs, in an effort to address those concerns, offered to ask the Department of
Justice for permission to share the relevant FBI materials. Maloney Supp. Decl., ¶ 4.

        Third, as demonstrated from the months' worth of emails, Plaintiffs have been
assiduously pursuing deposition testimony from Mr. Alzamari since September 2018 and gave
Ms. Moore ample notice that they would seek judicial intervention. Plaintiffs repeatedly asked
for a deposition date and location, and on March 18, 2019, Ms. Moore said the deposition would
proceed in New York — but did not provide a date. Id. at 4. Plaintiffs advised Ms. Moore on or

1 Mr. Alzamari's counsel later suggested that the deposition would proceed in New York. Maloney Supp.
Decl., ¶ 5. Plaintiffs will conduct the deposition in either location.
2 Mr. Alzamari's expressed concerns about the scope of Plaintiffs' questioning of him in the deposition
are moot. Although the limitations on jurisdictional discovery ofthe Kingdom of Saudi Arabia, a foreign
state claiming immunity under the Foreign Sovereign Immunities Act, do not apply to third-parties like
Mr. Alzamari, the Court need not consider the issue here because Plaintiffs agree that their questioning of
Mr. Alzamari will address the people, interactions, locations, and events relevant to the jurisdictional
inquiry discussed in pages 19-23 ofthe Court's March 28, 2018 decision. As in most discovery
depositions, the PECs also anticipate questions may be addressed to probe the witness on issues of bias
and other areas to understand the witness's potential background, as is commonplace.
  Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 5 of 23

May 3, 2019
Page 5


around April 5, 2019 that they would seek judicial intervention if her client continued to decline
to provide a deposition date. Maloney Supp. Decl., ¶ 6. The motion to compel was not filed
until three weeks later, after several additional unsuccessful efforts to obtain a date certain for the
deposition and after Ms. Moore failed to respond to email and voicemail messages. Maloney
Supp. Decl., ¶ 6. Even then, Plaintiffs gave Ms. Moore an opportunity to provide a date for Mr.
Alzamari's deposition, and offered to delay filing the motion to compel until the end of the day
on April 25, 2019 — yet she refused to provide a date, and stated for the first time that she thought
a deposition would serve no purpose other than to "harass" Mr. Alzamari. Maloney Supp. Decl.,
  7.
        Fourth, neither Mr. Alzamari nor his counsel ever expressed any concern about a public
filing concerning Mr. Alzamari. To the extent that Mr. Alzamari or his counsel were concerned
about the filing of a motion publicly identifying Mr. Alzamari, despite the advance notice
Plaintiffs offered regarding the filing (including written communications on the day of filing),
neither Mr. Alzamari nor his counsel ever proposed that moving papers be submitted under seal,
undermining any argument that the motion "needlessly publicized" Mr. Alzamari's identity and
was intended to harass him. Moore Letter-Opposition, p. 2. Moreover, this Court's rules do not
permit a filing under seal absent a court order, and a non-confidential notice of Mr. Alzamari's
deposition had already been served last September on Saudi Arabia and other defendants.

       Fifth, while Ms. Moore states that Plaintiffs were on notice of immigration proceedings
concerning Mr. Alzamari's wife, no documentation or proof of such proceedings have ever been
provided. Nevertheless, Plaintiffs did voluntarily postpone the deposition at Mr. Alzamari's
request, premised on his representations that those proceedings exist. But the immigration
matter was never subsequently raised by Morgan Lewis after that firm was retained, and no
corroboration of an immigration matter has even been furnished. Maloney Supp. Decl., ¶ 3.

                                          CONCLUSION

        Mr. Alzamari's attorneys have confirmed what the Plaintiffs had come to learn only after
seven months of avoidance tactics — the witness, who has personal knowledge concerning the
two 9/11 hijackers and Fahad al Thumairy, will not comply with the deposition subpoena
properly served on him more than seven months ago. It is therefore necessary for this Court to
compel Akram Mohamed Alzamari to comply with the previously-served subpoena and appear
for his deposition in San Diego, California on May 30, 2019 at 10:00am, or such other location
and date as ordered by this Court, and for such other relief as this Court deems appropriate.
  Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 6 of 23

May 3, 2019
Page 6


      Respectfully submitted,

 KREINDLER & KREINDLER LLP                  MOTLEY RICE LLC

 By: /s/ Steven R.Pounian                   By: Is
                                                 !Robert T. Haefele
      STEVEN R. POUNIAN                         ROBERT T. HAEFELE
      ANDREW J. MALONEY                         MOTLEY RICE LLC
      MEGAN BENETT                              28 Bridgeside Boulevard
     KREINDLER & KREINDLER LLP                  Mount Pleasant, SC 29465
     750 Third Avenue                           Tel.:(843)216-9184
     New York, New York 10017                   Email: rhaefele@motleyrice.com
     Tel.: 212-687-8181
     Email: amaloney@kreindler.com                For the Plaintiffs'Exec. Committees
      For the Plaintiffs'Exec. Committees

 COZEN O'CONNOR

 By: /s/ Sean P. Carter
     SEAN P. CARTER
     COZEN O'CONNOR
     One Liberty Place
     1650 Market Street, Suite 2800
     Philadelphia, Pennsylvania 19103
     Tel.:(215)665-2105
     Email: scarter@cozen.com
      For the Plaintiffs'Exec. Committees


cc:    The Honorable George B. Daniels(By Hand)
       All Counsel of Record via ECF
Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 7 of 23




                    EXHIBIT 1
     Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 8 of 23




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 In re Terrorist Attacks on September 11,2001 03 MDL 1570(GBD)(SN)

                                                 ECF Case



This document relates to: All Cases

         SUPPLEMENTAL DECLARATION OF ANDREW J.MALONEY,ESQ.

       Andrew J. Maloney,Esq., hereby declares under penalty of perjury that:
       1.      I submit this declaration to rebut some ofthe inaccurate description offacts sworn

to in John M.Maloy,Esq.'s Declaration and Ms. Moore's letter ofopposition to Plaintiff's Motion

to Compel the deposition ofAkram M. Alzamari.

       2.      During his communications with me to re-schedule his deposition, it was Mr.

Alzamari who offered to meet with me in person for an interview, despite having previously

advised our investigators months earlier, that he would only answer questions if compelled by a

subpoena. At no time did I rescind the subpoena or promise to forgo a deposition. Ms. Moore

later rescinded Mr. Alzamari's offer ofa meeting.

       3.      Mr. Alzamari had previously requested and received a postponement of his

deposition date because of his statements to me about immigration proceedings concerning his

wife. After Morgan Lewis was retained, they never raised the immigration matter as an issue with

me, and Plaintiffs never received any documentation or prooffrom Mr. Alzamari or his counsel of

any immigration proceedings.

       4.     At the initial in-person meeting with Ms. Moore and Mr. Maloy,it was Ms. Moore

who asked to see the FBI interview 302 statements. I assumed it was because she wanted to know

the content ofthose statements before Mr. Alzamari testified. I advised her that consent from the
     Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 9 of 23



DOJ was required. I was able to later obtain that consent and provided Ms. Moore and Mr. Maloy

with the statements.

       5.      It was Ms. Moore who proposed that her client execute a declaration rather than be

deposed. At no time did I or anyone else from the Plaintiffs' agree to waive a deposition and

proceed in this manner. Indeed, that would not be practical without interviewing Mr. Aizamari,

and would deprive us and defense counsel from their right to cross examine the witness. Mr.

Maloy's statement at paragraph 14 that on March 18, 2019 that I said "a declaration may be good

enough" is not accurate. It was the opposite, I said that a declaration would not be good enough.

This is further reflected in our email exchanges that same day(Maloy Ex.6)with the following:

      [Sent by Andrew J. Maloney March 16, 2019 at 4:10pm]

       "Hi Kelly,
       As you know, Mr. Al Zamari Is still under subpoena and we delayed his
       deposition at his request, in part to obtain counsel. Now that you are
       retained and acting on his behalf and based on our conversation earlier
       today, we would like you to provide us with some available dates for his
       video-taped deposition in either San Diego or NY in mid to late April. Please
       let us know his preferred location.

       Please advise at you earliest convenience."

       Regards,
       Duke
       Andrew J. Maloney


      [Response from Kelly A. Moore at 4:21pm]

      "New York. I will check on dates and get back to you."

All ofthe emails referenced in this declaration are presented in Exhibit A,attached.

       6.     Neither Ms.Moore nor Mr. Malay objected to the request to take his deposition by

videotape during the March 18 exchanges, nor at any time until their recent letter to the Court.

Further, while I described some of the events in Los Angeles and San Diego in the year 2000,

                                                2
    Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 10 of 23



some of which her client is believed to have witnessed, I never proposed asking him about post-

9/11 events, as Ms. Moore implies at p. 4 of her letter. Based on the above email exchange,

Plaintiffs were led to believe that all that remained open was to determine a mutually convenient

time for the deposition.

      [Sent by Andrew J. Maloney to Kelly Moore, March 21,2019 at 1:28p]

      "Any dates?"



      [Reply by Kelly A. Moore,iMarch 21 at 2:00]

      "Not Yet"



      [Sent by Andrew J. Maloney to Kelly Moore, March 25, 2019 at 10:17a]

      "Hi Kelly, it has been a week since we spoke about you proposing some
      dates for us to depose Akram in NY. We have to provide sufficient notice to
      others, and preferably.have 24'dates to choose from. Please advise asap."
       Regards,
       Duke
       Andrew J. Maloney


      [Reply by Kelly A. Moore March 25, 2019 at 1024p]
      "I am planning on meeting with him later this week and hope to discuss it
      with him then. I will let you know as soon as I know."
       Kelly A. Moore


      [Sent by Kelly A. Moore, March 27, 2019 at 11:22p]


       Duke - Akram had to cancel his meeting with me this week because he is
       sick. It sounds like he is very sick and li am not sure when exactly he and I
    Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 11 of 23



        will be able to meet. I don't think I can realistically give you solid
        deposition date proposals until I spend time with him in person going over
        the 302's and all other concerns and issues with the deposition. I will let
        you know as soon as I can."

        Kelly A. Moore


       [Reply by Andrew J. Maloney, March 28, 2019 at 5:02p]
       ".... this is now a priority for us,and I hope it is for you as well. I will call
       you on. Monday and hope to get an update with some real dates to
       calendar."

       Regards,

       Duke

       On.April 5,I spoke to Ms. Moore and advised that if we did not get a date from her we

would be forced to move to compel and Akram could be held in contempt. She became very

aggressive and combative and stated "go ahead, you will not get his deposition any

sooner."

       I waited until April 12 at the end ofthe day of her planned meeting with her client on

April 12 and left a message asking for a deposition date. There was no response. I waited until

the following week and emailed her again.


      [Sent by Andrew J. Maloney, April 18, 2019 at 7:59a]


      "Did you meet with Akram last week?
       Do you have some dates for his deposition?"
       Regards,
       Duke




                                               4
    Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 12 of 23



        7.      Having received no response, on April 25, in a final effort to obtain a deposition

date, I sent her an email (Exh. A)to let her know we were filing the motion to compel later that

day unless we had a date to depose her client. She responded by essentially telling me that she

was not going to allow her client to sit for a deposition by stating."I don't think a deposition

would serve any purpose other than to 'harass him." This was the first time that Ms.

moore or her client ever suggested that Mr. Mzamari would not agree to submit to an oral

deposition. At no time did she request that his name be redacted nor that the motion be filed under

seal.

        I declare under penalty of perjury that the foregoing is true and correct.

Executed: May 3,2019
          New York,NY


                                                                    -      C
                                                            . Andrew J. Maloney      (AM8684)
                                                              PEC Co-Liaison Counsel
                                                              Death and Injury Cases
Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 13 of 23




                        EXHIBIT A
Andrew J. Maloney
From:               Andrew J. Maloney
Sent:               Thursday, March 21, 2019 1:28 PM
To:                 kelly_moore@morganlewis.com
Subject:            Akram


Any dates?

Sent from my iPhone
                                                           Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 14 of 23




                                                       1
Andrew J. Maloney
From:                          Moore, Kelly A. <kelly.moore@morganlewis.com>
Sent:                          Thursday, March 21, 2019 2:00 PM
To:                            Andrew J. Maloney
Subject:                       RE: Akram


Not yet.


Kelly A. Moore
Morgan, Lewis & Bockius LLP
101 Park Avenue)Now York,NY 10178-0060
Direct: +1.212.309.6612 1Main: +1.212.309.60001 Fax: +1.212.309.6001
kelly.moore@morganlewis.cornlwww.morganlewis.corn
Assistant: Donna C. Weekes 1+1.212.309.7172 1 donna.weekes@rnorganlewis.corct

From: Andrew J. Maloney <AMalonev kreindler.cona>
Date: Thursday, Mar 21,2019, 1:28PM
To: Moore,Kelly A.<kellv.mooreia mortanlewis.eoni>
Subject: Akan].

[EXTERNAL EMAIL]
 Any dates?

Sent from my Whom


Disclaimer

The information contained in this communication from the sender is confidential. it is intended solely for use by the recipient and others authorized to receive it. If you are not
the recipient, you are hereby notified that any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
unlawful.

This email has been scanned for viruses and maiware, and may have been automatically archived by Mimecast Ltd, an innovator in Software as a Service (SaaS)for business.
Providing a safer and more useful place for your human generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.
                                                                                                                                                                                       Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 15 of 23




DISCLAIMER
This e-mail message is intended only for the personal use
 Andrew J. Maloney
 From:                           Andrew J. Maloney
 Sent:                           Monday, March 25,2019 10:17 AM
 To:                             'Moore, Kelly A.'
 Subject:                        Akram


 I-li Kelly,

 It's been a week since we spoke about you proposing some dates for us to depose Akram in NY. We have to provide sufficient notice to others, and preferably
 have 2-3 dates to choose from. Please advise asap.

 Regards,
 Duke

 Andrew 3. Maloney
 Partner
                                                  Kreindler & Kreindler LIP
()KREINDLER & KREINDLER
                                                  750 Thin Avenue             T: 212.973.3438       E-mail: arnaloneyfolkreindler.com
        T      i,stus   OF EXC21.1.2PiCS
                                                  New York, NY 10017-2703     F: 212.972.9432   •   Web: www.kreindler.com

 (I,Please consider the environment before printing this e-mail.
                                                                                                                                                               Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 16 of 23




                                                                                      1
 Andrew J. Malone

 From:                           Moore, Kelly A. <kelly.moore@morganiewis.corn>
 Sent:                           Monday, March 25, 2019 10:24 AM
 To:                             Andrew J. Maloney
 Subject:                        RE: Akram
 Attachments:                    mginfo.bct


 I am planning on meeting with him later this week and hope to discuss it with him then. I will let you know as soon as I know.


 Kelly A. Moore
 Morgan, Lewis & Bockius LLP
 101 Park Avenue I New York,NY 10178-0060
 Direct: +1.212.309.6612 I Main: +1.212.309.6000 I Fax: +1.212.309.6001
 kellymoore@morganlewis.com 1 www.morganlewis.com
 Assistant Donna C. Weekes 1+1212.309.7172 I donna.weekes@morganlewis.com

 From: Andrew I. Maloney <AMalonevil kreindler.com>
 Date: Monday,Mar 25,2019,7:17 AM
 To: Moore,Kelly A.<keliv,moorett moruanlewis.com>
 Subject: Akram

 [EXTERNAL EMAIL]
  Hi Kelly,
  It's been a week since we spoke about you proposing some dates for us to depose Akram in NY. We have to provide sufficient notice to others, and preferably
  have 2-3 dates to choose from. Please advise asap.

  Regards,
  Duke

  Andrew 3. Malone'
  Partner
(}1CREINDLER & KREINDLER'
                        11 Kreindler & Kreindler LLP
                                                 750 Third Avenue          T: 212.973.3438 •   E-mail: amalguyi @kreindler.com
                                                                                                                                                                Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 17 of 23




       T RADITt01.4   Or EXCIILLtrecis
                                                 New York, NY 10017-2703   F: 212.972.9432 •   Web: www.kreindler.com
 (3)Please consider the environment before printing this e-mail.


                                                                                  1
 Andrew J. Maloney
 16~~111‘                                                ,411~4111~.~1~.10~1
                                                                           ,11


 From:                      Moore, Kelly A. <kelly.rnoore©morganiewis.com>
 Sent:                      Wednesday, March 27, 2019 11:22 PM
 To:                        Andrew J. Maloney
 Cc:                        Andrew J. Maloney; Maloy, John M.
 Subject:                   RE: Akram
 Attachments:               mg_info.bct


 Duke - Akram had to cancel his meeting with me this week because he is sick. It sounds like he is very sick and I am not sure when exactly he and I
 will be able to meet. I don't think I can realistically give you solid deposition date proposals until I spend time with him in person going over the.
 302's and all other concerns and issues with the deposition. I will let you know as soon as I can.


 Kelly A. Moore
 Morgan, Lewis & Bockius LLP
 101 Park AvenueINew York,NY 10178-0060
 Direct: +1.212.309.6612 I Main:+1.212.309.6000 Fax: +1.212.309.6001
 kelly.moore@morganlewis.com www.morganlewis.com
 Assistant Donna C. Weekes +1.212.30931721 donna.weekes@morganlewis.com

 From: Andrew J. Maloney <AMaloneva lareindler.com>
 Date: Monday, Mar 25,2019,7:17 AM
 To: Moore,Kelly A.<kelly.mooreo morganlewis.com>
 Subject: Akram

 [EXTERNAL EMAIL]
 Hi Kelly,

 it's been a week since we spoke about you proposing some dates for us to depose Akram in NY. We have to provide sufficient notice to others, and preferably
 have 2-3 dates to choose from. Please advise asap.

 Regards,
 Duke

 Andrew 3. Maloney
                                                                                                                                                               Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 18 of 23




 Partner
()KREINDLER 81 KREINDLER                  Kreindler & Kreindler LLP
                                          750 Third Avenue                 T: 212.973.3438   E-mail. amalonevekreindler.com
      TIIADMON or Excettroct
                                          New York, NY 10017-2703          F: 212.572.9432   Web: www.kreindler.com
                                                                                   1
Andrew J. Maloney
From:                       Andrew J. Maloney
Sent:                       Thursday, March 28,2019 5:02 PM
To:                         'Moore, Kelly A.'
Cc:                          Maloy, John M.
Subject:                    RE Akram


Kelly, I am sorry to hear Akram is sick. What does he have? I hope he feels better soon.

I must re-emphasize that we are running out of time. We have been very patient and accommodating to him. We started this process last August and he next
claimed he would speak, but only if compelled to. Accordingly, we served him with a subpoena and he asked on several occasions to adjourn the date because
he wanted to(1)find a lawyer and (2)get his wife and daughter out of Saudi Arabia. During the adjournments he agreed to meet with us before any deposition
to discuss things. Once you came on board,that changed —a change we view as a mistake for him and the party that hired you. Nonetheless, it is his right to
decline a meeting, but not to unilaterally adjourn the subpoenaed deposition. The 9/11 families have rights too.

His testimony is an important predicate to have before we move on to certain other witnesses. We can keep his deposition under seal with the protective order
that is in place, but there will come a time when we will no longer have flexibility on how we handle this. I have serious concerns that because he is in California
and you are NY and need to find time for a face to face meeting to go over his 302s,there are built in additional delays still to come. I know how busy you are
with the opioid cases and other firm matters, but this is now a priority for us, and I hope it is for you as well. 1 will call you on Monday and hope to get an update
with some real dates to calendar.

Regards,

Duke



From: Moore, Kelly A.[mailto:kelly.moore@morganlewis.com]
Sent Wednesday, March 27,2019 11:22 PM
To: Andrew J. Maloney <AMaloney@kreindler.com>
Cc Andrew J. Maloney <AMaloney@kreindler.corn>; Maloy,John M.<john.maloy@morganlewis.corn>
Subject: RE: Akram

Duke - Akram had to cancel his meeting with me this week because he is sick. It sounds like he is very sick and I am not sure when exactly he and I
                                                                                                                                                                         Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 19 of 23




will be able to meet. I don't think I can realistically give you solid deposition date proposals until I spend time with him in person going over the
302's and all other concerns and issues with the deposition. I will let you know as soon as I can.


                                                                                  1
Kelly A. Moore
Morgan, Lewis & Bockius LLP
101 Park Avenue I New York,NY 10178-0060
Direct: +1.212.309.6612 I Main: +1.212.309.6000 I Fax: +1.212.309.6001
kellvanoorefamorganiewis.com 1 www.morganiewis.com
Assistant: Donna C. Weekes I +1.212.309.7172 I donna,weekes(a.morganlewis.corn

From: Andrew I. Maloney <AMalonemit laeindler.com>
Date: Monday,Mar 25,2019,7:17 AM
To: Moore,Kelly A.<kellv.moorew morganlewis.com>
Subject: Akram

[EXTERNAL EMAIL}
Hi Kelly,

It's been a week since we spoke about you proposing some dates for us to depose Akram in NY. We have to provide sufficient notice to others, and preferably
have 2-3 dates to choose from. Please advise asap.

Regards,
Duke

Andrew       Ma ne!!
Partner
  K REINDLER igt KREIND LER Lir                 Kreindier & Kreindler LLP
4
)
                                                750 Third Avenue          T: 212.973.3438              •   E-mail: arnaloneyekreindlencom
      T RADITtON or ExceiLirsca
                                                New York, NY 10017-2703 F: 212.972.9432                •   Web: www.kreindler.COM
AD Please consider the envirunment before printing this e-mail.



Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and others authorized to receive it. If you are not
the recipient, you are hereby notified that any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
unlawful.

This email has been scanned for viruses,and malware, and may have been automatically archived by Mimecast Ltd, an innovator in Software as a Service(SaaS)for business.
Providing a safer and more useful place for your human generated data. Specializing in; Security, archiving and compliance. To find out more Click Here
                                                                                                                                                                                       Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 20 of 23




                                                                                           2
Andrew J. Malone
From:              Andrew J. Maloney
Sent:              Thursday, April 18, 2019 7:59 AM
To:                kelly.moore@morganlewis.com
Subject:           Alcram


Kelly,

Did you meet with Akram last week?
Do you have some dates for his deposition?

Regards,
Duke

Sent from my iPhone
                                                          Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 21 of 23




                                                      1
 Andrew J.Maloney
 From:                          Andrew J. Maloney
 Sent:                          Thursday, April 25,201910:39 AM
 To:                            'Moore, Kelly A'
 Cc:                             Maloy, John M.; Megan Benett
 Subject:                       Akram Alzamari


 Dear Kelly,

 As you know, we have made several attempts to schedule the deposition of your client Akram Alzamari, who was subpoenaed on September 27, 2018. In your
 last communication with me on April 5, 2019, you indicated that you would be meeting with Akram on Friday April 12, after which you would propose a date for
 his deposition.

 I left you a voice mail message late afternoon on April 1/ in order to receive the date. That message went un-returned.
 1 next sent you an email asking for same on Thurs. April 18. That email went un-returned.

 It is now April 25 and as I previously indicated, Plaintiffs were prepared to file a motion to compel.
 Despite the fact that Plaintiffs have already made every effort to resolve this matter without involving the Court, I am writing to offer you one final chance. We
 will file our motion with the Court at 4pm NY time today - unless you provide us by return email or letter in miling with a date and place certain for Mr.
 Alzamari's deposition. We need at least two weeks advance notice of any date in order to serve & provide notice to counsel in our MDL litigation.

 I hope to hear from you before 4:00.

 Regards,
 Duke

 Andrew 1 Maloney
 Partner
(}KREINDLER4 KREINEILER                          Kreindler & Kreindler LLP
                                                 750 Third Avenue          T: 212.973.3438      E-mail: arrialoneytOkreindler.com
       T RADITION or ExcatzEricz
                                                 New York, NY 10017-2703 F: 212.972.9432        Web: www.kreindler.com
 IT Please consider the environment before printing this e-mail,
                                                                                                                                                                      Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 22 of 23




                                                                                  1
Andrew J. Malone
From:                      Moore, Kelly A. <kelly.moore@morganlewis.com>
Sent:                      Thursday, April 25,2019 12:39 PM
To:                        Andrew J. Maloney
Cc:                        Maloy, John M.; Megan Benett
Subject:                   RE: Akram.Alzamari


Duke - I am in depositions the next couple ofdays but can speak on Monday if you would like. As you know from the 302's, given my client's lack
ofknowledge on the topic on which you are seeking discovery at this point in the case, I don't think a deposition would serve any purpose other than
to harass him.


Kelly A. Moore
Morgan, Lewis & Bockius LLP
101 Park Avenue I New York,NY 10178-0060
Direct: +1.212.309.6612 I Main: +1.212.309.6000 I Fax: +1.212.309.6001
kelly.moore@morganlewis.corn I www.morganlewis.com
Assistant Donna C. Weekes 1+1212.309.7172 f donna.weekes@rnorga.nlewis.com

From:.Andrew J. Maloney <AMalonet kreindler.com>
Date:Thursday, Apr 25,2019, 11:05 AM
To: Moore,Kelly A. <kell .moorera morganlewis.com>
Cc: Maloy,John M.<iohn.malovo morcanlewis.corn>,Megan Benett <Mbenettfakreindler,corn>
Subject: RE: Akram Alzamari

[EXTERNAL EMAIL]
The one you are referring to clearly had a typo, as was explained to him at the time. He was later re-served on Sept. 27 with the attached.

From: Moore, Kelly A.[mailto:kelly.moore@morganlewis.com]
Sent:Thursday, April 25,2019 10:53 AM
To: Andrew J. Maloney <AMaloney@kreindler.com>
Cc: Malay,John M.lohn.maloy@morganlewis.corn>; Megan Benett <Mbenett@kreindler.corn>
Subject: RE: Akram Alzamari
                                                                                                                                                       Case 1:03-md-01570-GBD-SN Document 4528 Filed 05/21/19 Page 23 of 23




Can you please send me a copy ofthe subpoena with respect to which you intend to seek to motion to compel? The only subpoena I am aware ofis
invalid on its face(dated 2018 and requesting testimony 2 years earlier in 2016).
